DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 11/23/2022. Claims 1-5, 7, 10, 29-33, 35, 42, 45, 54-57 & 61-64 are pending in this application. Claims 6, 8, 9, 11-28, 34, 35, 37-41, 43, 44, 46-53, 58-60 & 65-72 are canceled. Claims 29-33, 36, 42 & 45 are withdrawn. 
	Claims 1-5, 7, 10, 54-57 & 61-64 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	
	Re claims 1, 2, 54 & 55: Applicant is suggested to revise limitation “conductive bumps or pillars” which is not consistent with “a bonding element (e.g., solder balls and/or bumps” disclosed in the Specification [0179]. 
	Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 5, 54 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Then et al. (US 2019/0181099).
	Re claim 1, Then teaches, Figs. 2, 4b and/or 5a-d, [0026, 0034, 0048], a transistor amplifier, comprising: 
-a group III-nitride based amplifier die (indicated) comprising a gate terminal (gate), a drain terminal (drain), and a source terminal (source) on a first surface of the amplifier die; and 
-an interconnect structure (V1, M2) electrically bonded to the gate terminal, drain terminal and source terminal of the amplifier die on the first surface of the amplifier die and electrically bonded to an input path and output path (transmission line input/output) of the transistor amplifier by respective conductive bumps or pillars (V0 and/or M1) that are external to the amplifier die (indicated).

    PNG
    media_image1.png
    355
    761
    media_image1.png
    Greyscale

Re claim 5, Then teaches the amplifier die further comprise a second surface (at III-N polarization layer) that is opposite the first surface, wherein the transistor amplifier further comprises a carrier substrate (GaN), and wherein the amplifier die is thermally coupled to the carrier substrate (GaN) on the second surface of the amplifier die (Fig. 5b). 
Re claim 54, Then teaches, Figs. 5a-d, abstract, [0049-0053], a transistor amplifier, comprising: 
-a transistor amplifier die (defined by underlying layers with gate, source & drain) comprising a gate terminal (gate bus), a drain terminal (drain bus) and a source terminal (source bus) on a first surface of the transistor amplifier die; 
-an input lead (at transmission line (input)) extending from outside the transistor amplifier and electrically coupled to the gate terminal; and 
-an output lead (at transmission line (output)) extending from outside the transistor amplifier and electrically coupled to the drain terminal, 
Wherein the input and output leads are electrically coupled to the gate and drain terminals by respective conductive bumps or pillars (Vias) that are external to the transistor amplifier die; 
wherein a first electrical path from the input lead (at input) to the gate terminal (gate bus) is free of bond wires, and 
wherein a second electrical path from the output lead (at output) to the drain terminal (drain bus) is free of bond wires.

    PNG
    media_image2.png
    452
    660
    media_image2.png
    Greyscale

Re claim 64, Then teaches a carrier substrate (GaN), wherein the carrier substrate is on a second surface of the transistor amplifier die (Fig. 5b). 
4.	Claim(s) 1, 7, 10, 54 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessard et al. (US 10,147,686).
	Re claim 1, Lessard teaches, Fig. 2, cols. 3-4, a transistor amplifier, comprising:
a group III-nitride based amplifier die (42, based on GaN based transistors, col. 4, last par.) comprising a gate terminal (48), a drain terminal (46), and a source terminal (not shown) on a first surface of the amplifier die; and
an interconnect structure (defined by conductive layers in layers 87 & 92 or structure 50) electrically bonded to the gate terminal, drain terminal and source terminal of the amplifier die (42) on the first surface of the amplifier die and electrically bonded to an input path and output path (62, 66 or 64 & 68) of the transistor amplifier by respective conductive bumps or pillars (74) that are external to the amplifier die (42).

    PNG
    media_image3.png
    601
    565
    media_image3.png
    Greyscale

Re claim 7, Lessard teaches the interconnect structure (50) comprises a circuitry module (formed by conductive layers) comprising a first side adjacent the first surface of the amplifier die (42) and a second side opposite the first side, wherein the input path (62, 66 or 64, 68) comprises an input metal lead and the output path (62, 66 or 64, 68) comprises an output metal lead, and
wherein the input metal lead and the output metal lead are electrically bonded on the first side or the second side of the circuitry module (of 50) (Fig. 2).
Re claim 10, Lessard teaches the transistor amplifier is at least partially encapsulated (by 212, Fig. 12). 
Re claim 54, Lessard teaches, Figs. 2 & 10, cols. 3-4, a transistor amplifier, comprising: 
-a transistor amplifier die (42) comprising a gate terminal (48), a drain terminal (46) and a source terminal (not shown) on a first surface (52) of the transistor amplifier die; 
-an input lead (under BRI, consider 56/74) extending from outside the transistor amplifier (42) and electrically coupled to the gate terminal (48); and 
-an output lead (under BRI, consider 88/54) extending from outside the transistor amplifier and electrically coupled to the drain terminal (46), 
Wherein the input and output leads are electrically coupled the gate and drain terminals (48, 46) by respective conductive bumps or pillars (74, 76, 88) that are external to the transistor amplifier die (42),
wherein a first electrical path (62) from the input lead (56/74) to the gate terminal (48) is free of bond wires, and 
wherein a second electrical path (66/76) from the output lead (54/88) to the drain terminal (46) is free of bond wires.

    PNG
    media_image3.png
    601
    565
    media_image3.png
    Greyscale

Re claim 64, Lessard teaches a carrier substrate (178), wherein the carrier substrate (178) s on a second surface of the transistor amplifier die (40) (Fig. 12). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Brindle (US 6,426,525). 
	The teachings of Then have been discussed above. 
Re claim 62 & 63, Then does not teach the transistor amplifier die comprises a plurality of unit cell transistors that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers coupled to a gate manifold, respective drain fingers coupled to a drain manifold, and respective source fingers, wherein the gate terminal is electrically coupled to the gate manifold, and wherein the drain terminal is electrically coupled to the gate manifold, and further comprising a plurality of conductive patterns between the gate manifold and the gate terminal.
Brindle teaches, Figs. 2a, 5, 6 & 9, the transistor amplifier die (e.g. FET structure) comprises a plurality of unit cell transistors (100, 100’, 100’’) that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers (31d)  coupled to a gate manifold, respective drain fingers (24a) coupled to a drain manifold, and respective source fingers (26a), wherein the gate terminal (31) is electrically coupled to the gate manifold, and wherein the drain terminal (261) is electrically coupled to the gate manifold, and further comprising a plurality of conductive patterns between the gate manifold and the gate terminal (31).
As taught by Brindle, one of ordinary skill in the art would utilize and modify the above teaching and incorporate into Then to obtain cell transistors, gate/drain/source fingers, gate/drain manifolds as claimed, because it aids in improving harmonic noise rejection, signal distortion and noise interferences hence improving performance of the formed device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Brindle in combination Then due to above reason. 
6.	Claim(s) 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessard in view of Fayed et al. (US 2017/0271497).
	The teachings of Then have been discussed above. 
Re claim 62 & 63, Lessard does not teach the RF transistor amplifier die comprises a plurality of unit cell transistors that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers coupled to a gate manifold, respective drain fingers coupled to a drain manifold, and respective source fingers, wherein the gate terminal is electrically coupled to the gate manifold, and wherein the drain terminal is electrically coupled to the gate manifold, and further comprising a plurality of conductive patterns between the gate manifold and the gate terminal.
Fayed teaches, Fig. 1, [0005], the RF transistor amplifier die comprises a plurality of unit cell transistors (40) that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers (16) coupled to a gate manifold (14), respective drain fingers (36) coupled to a drain manifold (34), and respective source fingers (26), wherein the gate terminal is electrically coupled to the gate manifold (14), and wherein the drain terminal is electrically coupled to the gate manifold (14) (within structure 10), and further comprising a plurality of conductive patterns (26) between the gate manifold (14) and the gate terminal.
As taught by Fayed, one of ordinary skill in the art would utilize the above teaching to obtain plurality of cell transistors with gate/source/drain fingers, gate/drain manifolds as claimed, because it aids in providing structure capable of handling high power density.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Fayed in combination Lessard due to above reason. 
Allowable Subject Matter
7.	Claims 2-4, 55-57 & 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.         Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Applicant submits “amended Claim 54 recited that the input and output leads are…by respectively conductive bumps or pillars that are external to the transistor amplifier die”, which are not disclosed or suggested by the on-die connection of Then or Lessard. 
	The examiner respectfully disagrees. 
	Under BRI & based on the claimed language, in each claims 1 & 5 requiring that amplifier die comprising a gate terminal, a drain terminal, and a source terminal on a first surface of the amplifier die, and shown in Fig. 2C that gate, source, drain terminals formed on a structure 210. Similarly, Then’s Fig. 4 & Lessard’s Fig. 2 both teach a substrate/structure having gate, source, drain formed on a first surface. 
Since claim(s) given it broadest reasonable interpretation, Then & Lessard teaches amplifier die as claimed. 
	Then’s Fig. 4 also shows M1, V1 are conductive bumps or pillars that are external to the amplifier die & Lessard’s Fig. 2 shows vias 74, 76, 88 as pillars that are external to the amplifier die. Hence, given a broadest reasonable interpretation, Then & Lessard each teaches the input and output leads are electrically coupled…by respectively conductive bumps or pillars that are external to the transistor amplifier die. 
	Details are included in the above rejection.  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/8/22